Citation Nr: 1454644	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than December 8, 2011, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from August 1970 to March 1974.
This matter comes before the Board of Veterans' Appeals (the Board) from a January 2012 Decision Review Officer (DRO) rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran was unemployable due to service-connected disabilities beginning April 28, 2011.


CONCLUSION OF LAW

The criteria for an effective date of April 28, 2011, but no earlier, for the award of entitlement to TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2012 Decision Review Officer (DRO) decision, entitlement to a TDIU was granted with an effective date of December 8, 2011, the day after the date on which the Veteran reportedly stopped working.  The Veteran asserts he is entitled to an effective date for the grant of TDIU prior to December 8, 2011.

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2014), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2014); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

The effective date assigned for the Veteran's TDIU was based on a statement contained in his April 2011 claim, which indicated that the Veteran was employed by S.B. from November 23, 2011 to December 7, 2011.  In September 2014, the Veteran and his representative reported that the Veteran had mistakenly noted the wrong year for his employment with S.B., and that he was actually employed in 2010 rather than 2011.  The representative also asserted that the effective date should be April 15, 2011, the day after the date on which the Veteran ceased employment with X.L.E.  See September 2014 Informal Hearing Presentation.

Based on the context of the April 2011 statement and other evidence of record, the Board finds the Veteran's report of misstating the year of his employment with S. B. to be plausible and credible.  Specifically, in conjunction with his claim for TDIU, the Veteran submitted an application which listed all of his employment from 2006 to 2011.  On the attached continuation sheet, because he ran out of room on the application form, the Veteran listed three employers with dates of employment.  J.C. is listed first, from August to October 2009; S.B. is listed second, from November to December 2011; X.L.E. is listed third, for 10 days in April 2011.  VA received this application on April 28, 2011.  Therefore, it is reasonable to infer that the dates listed for S.B. were incorrect, as they would be seven months in the future from the date of this submission.  Furthermore, the placement of S.B. in the list, which started in 2006 and proceeded in chronological order, but for this one entry, would further support the Veteran's current statement that he mistakenly entered 2011 rather than 2010 when typing up his list.

The Board acknowledges the June 2011 VA examination report, which indicated that the Veteran was capable of substantial gainful employment.  However, the examiner's opinion only addressed the Veteran's service-connected coronary artery disease and did not discuss the Veteran's service-connected Posttraumatic Stress Disorder (PTSD) (evaluated at 70 percent), tinnitus, or bilateral hearing loss, and provided no rationale for her conclusion.  The Board therefore affords the report little probative value.  

The Board also finds that there is no basis for the assignment of an effective date earlier than April 28, 2011.  The Veteran did not bring a claim specifically for TDIU until April 2011.  Moreover, the claims file does not reflect that any communication filed prior to April 2011 could be construed as a formal or informal claim for entitlement to TDIU.  

Accordingly, based on the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date of April 28, 2011, the date of his TDIU claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2014).


ORDER

Entitlement to an effective date of April 28, 2011, but no earlier, for entitlement to TDIU is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


